 

Exhibit 10.2

 

ALBANY MOLECULAR RESEARCH, INC.
SENIOR EXECUTIVE CASH INCENTIVE BONUS PLAN

 

SECTION 1.  PURPOSE

 

This Senior Executive Cash Incentive Bonus Plan (the “Incentive Plan”) is
intended to provide an incentive for superior work and to motivate eligible
executives of Albany Molecular Research, Inc. (the “Company”) and its
subsidiaries toward even higher achievement and business results, to tie their
goals and interests to those of the Company and its stockholders and to enable
the Company to attract and retain highly qualified executives. The Incentive
Plan is for the benefit of Covered Executives (as defined below). Bonus payments
under the Incentive Plan are intended to be “performance-based” compensation
within the meaning of Section 162(m) of the Internal Revenue Code of 1986, as
amended, and the regulations promulgated thereunder (the “Code”) if paid to a
Covered Executive who is a “covered employee” within the meaning of Section
162(m) of the Code.

 

SECTION 2.  COVERED EXECUTIVES

 

From time to time, the Compensation Committee of the Board of Directors of the
Company (the “Compensation Committee”) may select certain key executives and
other key employees (the “Covered Executives”) to participate in the Incentive
Plan. Participation in this Incentive Plan does not change the “at will” nature
of a Covered Executive’s employment with the Company and participation in the
Incentive Plan in one performance period does not guarantee participation in
subsequent performance periods.

 

SECTION 3.  ADMINISTRATION

 

The Compensation Committee shall have the sole discretion and authority to
administer and interpret the Incentive Plan. Each member of the Compensation
Committee shall be an “outside director” within the meaning of Section 162(m) of
the Code.

 

SECTION 4.  BONUS DETERMINATIONS

 

(a) Performance Goals.  A Covered Executive may receive a bonus payment under
the Incentive Plan based upon the attainment of one or more performance
objectives that are established by the Compensation Committee and relate to
financial and operational metrics with respect to the Company or any of its
subsidiaries, units, divisions or groups (the “Performance Goals”), including,
but not limited to, the following: earnings before interest, taxes, depreciation
and amortization, net income (loss) (either before or after interest, taxes,
depreciation and/or amortization), changes in the market price of the Company’s
common stock, economic value-added, funds from operations or similar measure,
sales or revenue, acquisitions or strategic transactions, operating income
(loss), cash flow (including, but not limited to, operating cash flow and free
cash flow), return on capital assets, equity or investment, stockholder returns,
return on sales, gross or net profit levels, productivity, expense, margins,
operating efficiency, customer satisfaction, working capital, earnings (loss)
per share of common stock of the Company, sales or market shares and number of
customers, customer satisfaction, any of which may be measured either in
absolute terms or as compared to any incremental increase or as compared to
results of a peer group and any of which may be measured either in accordance
with GAAP or in accordance with pro forma measures as established by the Company
and communicated to the shareholders of the Company. Within the first 90 days of
each performance period (or, if shorter, within one-quarter of the performance
period if the period is shorter than one year), the Compensation Committee shall
select the Performance Goals applicable for each Covered Executive for the
performance period. The Performance Goals may differ from Covered Executive to
Covered Executive.

 

(b) Calculation of Performance Goals.  At the beginning of each applicable
performance period, the Compensation Committee will determine whether any
significant element(s) will be included in or excluded from the calculation of
any Performance Goal with respect to any Covered Executive, including a change
in accounting standards or an acquisition or disposition during the fiscal year
in question. In all other respects, Performance Goals will be calculated in
accordance with the Company’s financial statements, generally accepted
accounting principles, or under a methodology established by the Compensation
Committee at the beginning of the performance period and which is consistently
applied with respect to a Performance Goal in the relevant performance period.

 



 

 

 

(c) Target; Threshold; Superior.  Each Performance Goal shall have a “target”
(100 percent attainment of the Performance Goal) and may also have a “threshold”
hurdle and/or a “superior” payment amount. In the event that the actual
corporate performance shall fall between any of the levels set forth for
achievement, linear interpolation shall be used to determine the actual payout
under each Performance Goal.

 

(d) Bonus Requirements.   (i) Any bonuses paid to “covered employees” who are
also Covered Executives under the Incentive Plan shall be based upon objectively
determinable bonus formulas that tie such bonuses to one or more performance
targets relating to the Performance Goals, (ii) bonus formulas for Covered
Executives shall be adopted in each performance period by the Compensation
Committee and communicated to each Covered Executive at the beginning of each
performance period and (iii) no bonuses shall be paid to Covered Executives
unless and until the Compensation Committee certifies in writing whether, and to
what extent, Performance Goals for the performance period have been achieved.
Notwithstanding the foregoing, the Compensation Committee may apply negative
discretion to reduce, but not increase, the amount of the bonuses payable to
Covered Executives under the Incentive Plan.

 

(e) Individual Target Bonuses and Maximum Bonuses.  The Compensation Committee
shall establish a target bonus opportunity for each Covered Executive for each
performance period. The maximum amount of bonus for each Covered Executive in
any performance period shall not exceed $5 million.

 

(f) Employment Requirement.  Subject to any additional terms contained in a
written agreement between the Covered Executive and the Company, in the
discretion of the Compensation Committee, the payment of a bonus to a Covered
Executive with respect to a performance period may be conditioned upon the
Covered Executive’s employment by the Company on the bonus payment date. If a
Covered Executive was not employed for an entire performance period, the
Compensation Committee may pro rate the bonus based on the number of days
employed during such period.

 

SECTION 5.  TIMING OF PAYMENT

 

(a) With respect to Performance Goals established and measured on a basis more
frequently than annually (e.g., quarterly or semi-annually), the Performance
Goals will be measured at the end of each performance period after the Company’s
financial reports with respect to such period(s) have been published. If the
Performance Goals and/or individual goals for such period are met, payments will
be made as soon as practicable following the end of such period, but not later
74 days after the end of the fiscal year in which such performance period ends.

 

(b) With respect to Performance Goals established and measured on an annual or
multi-year basis, Performance Goals will be measured as of the end of each such
performance period (e.g., the end of each fiscal year) after the Company’s
financial reports with respect to such period(s) have been published. If the
Performance Goals and/or individual goals for any such period are met, bonus
payments will be made as soon as practicable, but not later than 74 days after
the end of the relevant fiscal year.

 

(c) For the avoidance of doubt, bonuses earned at any time in a fiscal year must
be paid no later than 74 days after the last day of such fiscal year.

 

SECTION 6.  WITHHOLDING

 

Distributions pursuant to this Incentive Plan an shall be subject to all
applicable withholding and other taxes and all contributions or deductions
required by law to be deducted or withheld in accordance with procedures
established by the Company.

 

SECTION 7.  AMENDMENT AND TERMINATION

 

The Company reserves the right to amend or terminate the Incentive Plan at any
time in its sole discretion; provided, however, that amendments shall be subject
to stockholder approval to the extent required by Section 162(m) of the Code. In
the case of any Covered Executive employed outside the United States, the
Company may vary the provisions of this Incentive Plan as deemed appropriate to
conform with, as required by, or made desirable by, local laws, practices and
procedures.

 



 

 

 

SECTION 8.  GOVERNING LAW

 

This Incentive Plan shall be governed by the laws of the State of Delaware.

 

SECTION 9.  STOCKHOLDER APPROVAL

  DATE APPROVED BY BOARD OF DIRECTORS:   February 5, 2016 DATE APPROVED BY STOCK
HOLDERS:   June 1, 2016

 



 

